DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module, configuration module, search module  in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “limitation processing module, configuration module, search module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structure that performs the function in the claim. Furthermore the structure described in the specification does not perform the entire function in the claim, or no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the claimed invention in sufficient detail that one of ordinary skill in the art could reasonably conclude that the inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EL-Hassan et al US 20190319583 A1.
 As per claims 1 and 13, El-Hassan et al teaches a method for tuning an envelope tracking (ET) system (see figs.7 or 11 element 50 or 84 or 86 and para [0041] for…..the transmitter 50 may use average power tracking or envelope tracking of the input signal 52 to transmit an output signal 54…..and para [0047] for……the input analysis block 72 includes a first set of LUTs 76 and a second set of LUTS 78, each of which contain a LUT corresponding to average power tracking (e.g., 80 and 82, respectively) and a LUT corresponding to envelope tracking (e.g., 84 and 86, respectively).), comprising: determining a setting combination from a plurality of setting available to the ET system, wherein determining the setting combination from the plurality of setting available to the ET system (see fig.11 element 252 para [0006] for….. More specifically, in some embodiments, by determining combinations of input operating settings of the power amplifier and para [0059] for…. To initiate the method 250, a matrix of combinations of different power amplifier input settings may be constructed (process block 252)) comprises: determining, by a processing module, a first setting in a plurality of first settings included in the plurality of settings, and configuring the ET system by the first setting (see fig.11 element 254 and para [0060] for….After the matrix of suitable combinations of different power amplifier input settings is constructed, power operating settings of the power amplifier 56 for each combination of power amplifier input settings may be determined (process block 254 and para [0073] for…. after constructing the matrix of combinations of power amplifier input settings (process block 252), determining the respective power operating settings of the power amplifier (process block 254) may involve using the data in the matrix to determine the bias level and ICQ combinations that meet the power and/or ACLR transmission); and after the ET system is configured by the first setting, determining, by the processing module, a second setting in a plurality of second settings included in the plurality of settings, and configuring the ET system by the second setting (see fig.11, element 256 and para [0061] for….After the power operating settings of the power amplifier 56 are identified for each of the combinations of power amplifier input settings in the matrix, one or more optimal power amplifier input setting combinations may be identified (process block 256). In some embodiments, an optimal power amplifier input setting combination may contain, for a given bias level and RGI, the lowest ICQ value resulting in power amplifier operating settings and para [0073] for….. Then to identify optimal amplifier input setting combinations (process block 256), for each of the identified bias level and ICQ combinations, one or more detroughs after linearization of possible input signal voltages to the power amplifier 56 are measured. For each combination of bias level, ICQ, and detrough, the ALCR margin and/or other power operating settings of the power amplifier 56 may be determined.); wherein the setting combination comprises the first setting and the second setting (see fig.11 element 258 and para [0062] for….Identified optimal power amplifier input settings may be stored in a LUT, such as LUT 82 (process block 258). Accordingly, by storing a number of optimal power amplifier input settings in LUT 82, during operation of the transmitter 50 in low power operation mode, the power amplifier power supply path 70 may configure the power amplifier 56 to operate with suitable operating settings by generating these input power amplifier settings in combination with the input signal 52 and/or the signal input to the power amplifier 56).
As per claims 10 and 16, EL-Hassan inherently teaches after the ET system is configured by the second setting, determining, by the processing module, a third setting in a plurality of third settings included in the plurality of settings, and configuring the ET system by the third setting; wherein the setting combination further comprises the third setting (see fig.11 element 252 para [0006] for….. More specifically, in some embodiments, by determining combinations of input operating settings of the power amplifier and para [0059] for…. To initiate the method 250, a matrix of combinations of different power amplifier input settings may be constructed (process block 252))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 11-12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EL-Hassan et al US 20190319583 A1 in view of  Rohdin et al U.S. Patent No 7,729,255 B1.
 As per claims 2-3, El-Hassan et al does not teach wherein each of the plurality of first settings is one of an ET algorithm setting, an ET tracker setting and a power amplifier (PA) hardware settings.
Rohdin et al teaches each of the plurality of first settings is one of an ET algorithm setting (see col.3, lines 61-63 for…. Calibrating the DUC generally includes optimizing (e.g., minimizing) an overall error function (EF) of the DUC, using an EF algorithm), an ET tracker setting (see fig.1 element 50 and col., lines for…. The ETBM 50 may be referred to as the “envelope tracker.” The ETBM 50 also receives envelope tracker shaping function (SF) coefficients from the computer 150) and a power amplifier (PA) (see fig.1 element 15) hardware settings (see fig.1 element 10 and col.5, lines 43-46 for…. Thus, an overall EF for the DUC 10 (assuming the DUC 10 has multiple control settings and/or modes) would be computed that ranges over the control settings and/or modes  and col.7, lines 35-40 for…. where the SF coefficients are values that enable adjustment of a predetermined EF algorithm, discussed below. The output of the ETBM, indicated as Vcc(t), is some function of the I+j*Q magnitude sqrt(I.sup.2+Q.sup.2). The envelope tracker shaping function (SF) thus is understood to mean the function or formula by which the ETBM 50 creates Vcc(t) from the stimulus signal. Vcc(t) is input to the PA 15 as the PA power supply voltage).
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify EL-Hassan to include Rohdin’s plurality of first settings is one of an ET algorithm setting, an ET tracker setting and a power amplifier (PA) hardware settings so that each time the EF is computed, it would depend upon measurements made on each of a time-sequence of different user-specified DUC input states. The measurement process would be repeated in response to the stimulus signal using the adjusted calibration parameters until the determined EF is within an acceptable optimization threshold. Such modification would further enhance the ET system in achieving overall efficiency.
As per claims 11-12, 14 and 17, they are rejected under the same rational as describe in claim 2 above.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein each of the plurality of first settings is a combination of one setting selected from a plurality of first-type settings and another setting selected from a plurality of second-type settings; each of the first-type settings is one of an ET algorithm setting, an ET tracker setting and a power amplifier (PA) hardware setting; and each of the second-type settings is another of the ET algorithm setting, the ET tracker setting and the PA hardware setting, as recited in claims 4 and 6. Determining the first setting in the plurality of first settings included in the plurality of settings comprises: regarding each first setting of the plurality of first settings, measuring at least one performance index of the ET system configured by said each first setting, to generate a measurement result; and determining the first setting according to a plurality of measurement results that are measured for the plurality of first settings, respectively, as recited in claims 8 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170353163 A1 or US 9634695 B1 or US 20130034139 A1 or US 20160373142 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633